IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


ANGELO HARMON, INDIVIDUALLY AND: No. 52 EM 2015
AS ADMINISTRATOR OF THE ESTATE :
OF JUANITA HARMON, MARGARITA   :
AGOSTO, SHIRLEY AND STANLEY    :
BALL, LINDA BELL, BETTY BROWN, :
BORBOR DAVIS, CHARLES DEITRICK,:
JOHN CRANFORD, ALISTAIR FRASER,:
THE NATIONAL HEADQUARTERS OF   :
THE SALVATION ARMY, THE        :
SALVATION ARMY EASTERN         :
TERRITORY, TRUSTEES OF THE     :
SALVATION ARMY IN PENNSYLVANIA :
AND THE SALVATION ARMY OF      :
GREATER PHILADELPHIA, BERNARD  :
DITOMO, ESTATE OF ANNE BRYAN,  :
ESTATE OF JUANITA HARMON,      :
BERNARD DITOMO, NADINE WHITE,  :
                               :
JENNIFER REYNOLDS, FELICIA HILL,
ROSEMARY KREUTZBERG, RODNEY    :
GEDDIS AND ESTATE OF DANNY C.  :
JOHNSON, ESTATE OF ROSELINE    :
CONTEH AND ESTATE OF MARY      :
SIMPSON, JONATHAN M. FINNEGAN, :
GRIFFIN CAMPBELL CONSTRUCTION, :
FELICIA HILL, JACK HIGGINS AND :
                               :
JACK F. HIGGINS ARCHITECT, INC.,
PLATO MARINAKOS, MARIYA PLEKAN :
AND SEAN BENSCHOP AND S & R    :
CONTRACTING                    :
                               :
                               :
           v.                  :
                               :
                               :
THE SALVATION ARMY AND STB     :
INVESTMENTS CORP               :
                               :
                               :
PETITION OF: STB INVESTMENTS   :
CORPORATION; RICHARD BASCIANO, :
THOMAS SIMMONDS, FRANK CRESCI; :
LOIS BASCIANO; WOLFINGTON      :
NETWORK, LLC; ALEX WOLFINGTON;          :
THE SALVATION ARMY; CHARLES             :
DIETRICK, JOHN CRANSFORD;               :
ALISTAIR FRASER; PLATO                  :
MARINAKOS; PLATO A. MARINAKOS           :
ARCHITECT, LLC; JACK HIGGINS AND        :
JACK F. HIGGINS ARCHITECT, LLC          :


                                    ORDER


PER CURIAM
     AND NOW, this 22nd day of July, 2015, the Petition for Review is DENIED.




                                 52 EM 2015 - 2